Title: From Thomas Jefferson to Jacques Necker, 26 September 1789
From: Jefferson, Thomas
To: Necker, Jacques



Sir
Paris Sep. 26. 1789.

I had the honor of waiting on you at Versailles the day before yesterday, in order to present you my respects on my departure to America. I was unlucky in the moment, as it was one in which you were gone out.
I wished to have put into your hands at the same time the inclosed state of the British Northern fishery for the years 1788 and 1789, by which you will see that they have lost in one year one third of that fishery, the sole effect of the Arret which shut the ports of France to their oils.
I wished also to know whether while in America I could be useful towards encouraging supplies of provision to be brought to this country the ensuing year. I am persuaded a considerable relief to the city of Paris might be obtained by permitting the importation  of salted provisions from the United States. Our salted beef particularly (which since the war we have learnt to prepare in the Irish manner so as to be as good as the best of that country) could be sold out to the people of Paris for the half of what they pay for fresh meat. It would seem then that the labourer paying but half the usual price for meat, might pay the full price of his bread and so relieve government from it’s loss on that article. The interest of the gabelles has been an objection hitherto to the importation of salted provisions: but that objection is lessened by the the reduction of the price of salt, and done away entirely by the desire of the present government to consider the ease and happiness of the people as the first object. In every country as fully peopled as France it would seem good policy to encourage the emploiment of it’s lands in the cultivation of corn rather than in pasturage; and consequently to encourage the use of all kinds of salted provisions because they can be imported from other countries. It may be apprehended that the Parisian habituated to fresh provisions would not use salted. Then he would not buy them, and of course they would not be bought, so that no harm can be done by the permission. On the contrary if the people of Paris should readily adopt the use of salted provisions, the good would result, which is before mentioned. Salt meat is not as good as fresh for soupe, but it gives a higher flavor to the vegetables boild with it. The experience of a great part of America which is fed almost entirely on it, proves it as wholesome as fresh meat. The sea-scurvy ascribed by some to the use of salt meat is equally unknown in America as in Europe. It is the want of vegetables at sea which produces the scurvy.—I have thus hastily mentioned reasons and objections to save you the time and trouble of recollecting them. To you, Sir, it suffices barely to mention them. Mr. Short Chargé des affaires for the U.S. will have the honor of delivering you this and of giving you any further details which you may be pleased to require.—I shall hope on my return in the Spring to find your health reestablished, and your mind relieved by a perfect settlement of the affairs of the nation, and with my felicitations on those accounts to express to you those sentiments of profound respect & attachment with which I have the honor to be Your Excellency’s mo. obed. & mo. humble servt.
